NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0260n.06

                                       Case No. 21-6176

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                 FILED
                                                                           Jun 29, 2022
                                                    )                  DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,
                                                    )
       Plaintiff-Appellee,                          )
                                                    )     ON APPEAL FROM THE UNITED
v.                                                  )     STATES DISTRICT COURT FOR
                                                    )     THE WESTERN DISTRICT OF
SHAUN DOUGLAS DICKSON,                              )     KENTUCKY
       Defendant-Appellant.                         )
                                                    )
                                                    )

Before: SUTTON, Chief Judge; KETHLEDGE and READLER, Circuit Judges.

       SUTTON, Chief Judge. Shaun Dickson claims that law enforcement agents violated the

Fifth Amendment when they questioned him at his home about possession of child pornography

without giving him Miranda warnings and violated the Fourth Amendment when they seized his

cell phone without a warrant. Because Dickson did not face a custodial interrogation and because

exigent circumstances justified seizing his phone, we affirm the district court’s denial of his

motions to suppress evidence.

                                               I.

       The Department of Homeland Security sent information about a Louisville resident’s

involvement in a child pornography investigation to Detective Michael Littrell, a member of the

Kentucky Attorney General’s cyber crimes unit. Detective Littrell obtained a warrant to search

the house where the suspect, Shaun Dickson, lived. By the time the officers executed the warrant
Case No. 21-6176, United States v. Dickson


on November 1, 2017, Dickson had moved out. An agent found evidence that potentially pointed

to Dickson’s new address. The officers went to the new location to see if Dickson lived there and

to see if he would answer their questions.

       At roughly 11:30 a.m., six agents arrived at the new address. Two of them, Detective

Littrell and Agent Brad Hutchinson, went to the door and knocked. Dickson answered. The

officers wore plain clothes and did not display any weapons. They showed Dickson their

credentials, offered a “high-level overview of the[ir] investigation,” and asked if they could come

in and ask him some questions. R.42 at 6. Dickson invited them inside. Because Dickson’s

brother was there, the officers asked Dickson if they could speak in a more private area given the

sensitive nature of the investigation. At Dickson’s suggestion, they moved to the living area in the

basement, an approximately 1,200 square-foot open space.

       Detective Littrell, Agent Hutchison, and Agent Heather D’Hondt accompanied Dickson

downstairs. The interview lasted about an hour. Detective Littrell, Agent Hutchison, and Dickson

initially sat on Dickson’s furniture. Agent D’Hondt, who was “very new” to the cyber crimes unit,

stood against the wall by the stairs to observe the interview. Id. at 8. During the conversation,

Dickson smoked cigarettes, moved freely about the room, and went to the bathroom. He was not

handcuffed or otherwise restrained. The officers did not advise Dickson of his Miranda rights.

       Dickson at first denied any involvement with the activities under investigation. He told

the agents that he accessed the internet using a cell phone but that he did not have it with him.

After 20 or 30 minutes, Dickson got up to use the restroom. At that point, Agent D’Hondt noticed

the outline of a cell phone in Dickson’s pocket. She asked him about it. Dickson pulled the phone

out of his pocket and began “manipulating the screen.” Id. at 11. Concerned that Dickson was

deleting evidence, Detective Littrell grabbed the phone. The screen displayed an image of a naked


                                                 2
Case No. 21-6176, United States v. Dickson


baby. Detective Littrell kept the phone and put it in “airplane mode” to prevent the deletion of any

content. Id. at 12.

       Dickson became upset. After he calmed down, Detective Littrell asked if Dickson was

willing to look through the phone with the officers. Dickson agreed. The phone contained images

of “naked babies, and toddlers, and teenagers.” Id. at 14. Dickson explained that he downloaded

the images so that he could report the people who created them.

       After a few more minutes of conversation, Detective Littrell consulted with Agent

Hutchison and decided to arrest Dickson for possessing child pornography. Additional police

officers arrived at the residence a few minutes later, handcuffed Dickson, and transported him to

a detention center.

       A grand jury indicted Dickson for producing, possessing, distributing, and attempting to

produce child pornography. He moved unsuccessfully to suppress the statements he made to police

at his home and the evidence gathered from his cell phone. Dickson entered a conditional guilty

plea, reserving his right to appeal the denial of his motions to suppress. The district court sentenced

him to 384 months.

                                                  II.

       In assessing a district court’s ruling on a suppression motion, we give a fresh look to the

court’s legal conclusions and clear-error review to its factual findings. United States v. Salvo, 133

F.3d 943, 948 (6th Cir. 1998). We view the evidence in the light most favorable to the district

court’s decision, here its decision to deny the motions. United States v. Coffee, 434 F.3d 887, 892

(6th Cir. 2006).

       Fifth Amendment. A person may not be “compelled in any criminal case to be a witness

against himself.” U.S. Const. amend. V. To protect that right against self-incrimination, police


                                                  3
Case No. 21-6176, United States v. Dickson


officers must give certain warnings, including the right to remain silent, before conducting a

custodial interrogation. Miranda v. Arizona, 384 U.S. 436, 444 (1966). In deciding whether a

person is “in custody” for Miranda purposes, we consider all of the “objective circumstances . . . to

determine how a reasonable person in the position of the individual being questioned would gauge

the breadth of his or her freedom of action.” United States v. Luck, 852 F.3d 615, 621 (6th Cir.

2017) (quoting United States v. Panak, 552 F.3d 462, 465 (6th Cir. 2009)). The “ultimate inquiry

is whether . . . the interviewee’s freedom of movement was restrained to a degree associated with

formal arrest.” Id. Familiar factors guide the assessment: “the location of the interview; the length

and manner of questioning; whether the individual possessed unrestrained freedom of movement

during the interview; and whether the individual was told she need not answer the questions.”

Panak, 552 F.3d at 465.

       Gauged by these considerations and the circumstances facing Dickson, he was not in

custody during the interview. The officers questioned him in his home, “a fact that typically

weighs against being ‘in custody.’” Luck, 852 F.3d at 621 (quotation omitted). The manner and

length of questioning do not raise any red flags either. The conversation was “pretty laid back.”

R.42 at 9. And an hour-long interview is “not lengthy” by conventional standards. Luck, 852 F.3d

at 621; see Panak, 552 F.3d at 467. He also was free to move and do what he wished. During the

interview, Dickson moved around the basement, smoked cigarettes, and used the bathroom. The

officers “did not handcuff” Dickson or “physically restrain” him, and “they did not otherwise limit

[his] freedom of movement.” Panak, 552 F.3d at 467. All signs considered, a reasonable person

in Dickson’s position would not think the officers had restrained his freedom of movement to a

degree associated with a formal arrest.




                                                 4
Case No. 21-6176, United States v. Dickson


       We appreciate the contrary arguments, but they do not change things. The officers, sure

enough, did not tell Dickson that he did not need to answer their questions—one of the Miranda

warnings. But that does not make the encounter custodial. Recall that the officers knocked on the

door, introduced themselves, “asked [Dickson] if he would answer a few questions regarding an

investigation,” and entered at his invitation. R.42 at 35. They never restrained Dickson or told

him that he could not move about the room or leave. Advising an individual that he need not

answer an officer’s questions is “one factor among many,” and “we have never held that it is a

necessary condition . . . before officers may question an individual in a non-custodial setting.”

Panak, 552 F.3d at 467. Else, the decision not to give this Miranda warning would always mean

it should have been given, a conclusion at odds with the whole point of the custody inquiry.

       Dickson claims that he refused to let the officers enter his home when they knocked on the

door and that they barged in anyways. But the district court did not find Dickson’s testimony

credible, noting his admissions that he “was doing a little bit of drugs” at the time and that the

drugs affected his memory. R.49 at 3. We cannot embrace Dickson’s version of events when the

district court accepted the officers’ contrary telling and had ample credibility-based reasons for

doing so. United States v. Garrido, 467 F.3d 971, 977–79 (6th Cir. 2006).

       Dickson adds a few other weights to the custody side of the scale, noting his proximity to

the three officers, his lack of experience with the police, and the officers’ intent to elicit

incriminating statements from him. But these arguments do not alter our conclusion either. The

presence of three officers does not “transform one’s castle into an interrogation cell.” Panak, 552

F.3d at 466. In other cases featuring in-home encounters with officers, such “questioning” likewise

“did not rise to the level of custodial interrogation.” Id. at 468. That’s especially so here because

the agents did not restrain Dickson’s freedom of movement in any way within the house or even


                                                 5
Case No. 21-6176, United States v. Dickson


limit him from leaving the house. Nor does Dickson’s lack of experience with law enforcement

or the officers’ subjective intentions alter the “objective” in custody determination.           See

Yarborough v. Alvarado, 541 U.S. 652, 667–68 (2004) (“We do not ask police officers to consider

these contingent psychological factors when deciding when suspects should be advised of their

Miranda rights.”); California v. Beheler, 463 U.S. 1121, 1124 & n.2 (1983) (per curiam) (rejecting

the notion that the “in custody” requirement is satisfied “merely because the police interviewed a

person who was the ‘focus’ of a criminal investigation”).

       What of Dickson’s suggestion that the questioning became custodial after the officers took

his phone and told him “[w]e need to talk about this and figure out what’s going on”? R.42 at 13.

The pertinent question, though, “is not whether the individual felt pressure to speak to the officers

but whether she was forced to stay with them.” Panak, 552 F.3d at 471. That the officers asked

Dickson if he would talk about the phone, incriminating though it might have been, did not

suddenly make a non-custodial interview custodial. The issue is not whether he subjectively

thought he was about to be caught for committing a crime; it is whether he objectively was free to

leave. Nothing prohibited him from ending the conversation then and there. Even prime suspects

in investigations may be “free to come and go until the police decide to make an arrest.” Stansbury

v. California, 511 U.S. 318, 325 (1994). And even after taking Dickson’s phone, the officers did

not restrict his activity. So far as his admissions go, this was a non-custodial encounter from

beginning until his formal arrest at the end.

       Fourth Amendment.        The Fourth Amendment prohibits “unreasonable searches and

seizures.” U.S. Const. amend. IV. Under that guarantee, officers may seize personal property

without a warrant when they have probable cause to think “the exigencies demand it.” United

States v. Avery, 137 F.3d 343, 349 (6th Cir. 1997). One recognized exigent circumstance “is an


                                                 6
Case No. 21-6176, United States v. Dickson


urgent need to prevent evidence from being lost or destroyed.” United States v. Sangineto-

Miranda, 859 F.2d 1501, 1511 (6th Cir. 1988). To invoke the exception, the government must

“show an objectively reasonable basis for concluding that the loss or destruction of evidence is

imminent,” id. at 1512, after which we weigh “the governmental interest being served by the

intrusion against the individual interest that would be protected if a warrant were required,” United

States v. Plavcak, 411 F.3d 655, 664 (6th Cir. 2005).

       The officers had a reasonable basis for fearing the imminent loss of evidence. Before

arriving at the home, the officers suspected Dickson of possessing child pornography. And officers

apprised Dickson of the nature of their investigation and asked if he would answer some questions.

Dickson told them that he accessed the internet using a cell phone but that he did not have it with

him. When Dickson got up to use the restroom, the officers noticed the outline of a phone in his

pocket. When asked about it, Dickson pulled out the phone and began “manipulating the screen.”

R.42 at 11. A reasonable officer, having caught Dickson in the lie about the whereabouts of his

cell phone, could conclude that he was trying to destroy evidence. As soon as Detective Littrell

looked at the phone, he saw an image of a naked baby. Taken together, these facts justified the

immediate seizure of the phone.

       The government’s “important interest in preventing the spread of child pornography,”

United States v. Moore, 916 F.2d 1131, 1139 (6th Cir. 1990), outweighs the brief intrusion on

Dickson’s privacy. Detective Littrell, moreover, did not search Dickson’s phone right after

grabbing it. He merely put it in airplane mode to prevent the destruction of evidence. The agents

did not look through Dickson’s phone until after he consented to their doing so. Exigent

circumstances justified this brief seizure of Dickson’s cell phone.




                                                 7
Case No. 21-6176, United States v. Dickson


       Pushing back, Dickson suggests that no exigent circumstances existed because the “image

of a naked baby on the phone’s screen” was “not necessarily pornographic.” Appellant’s Br. 29.

That is a contestable point in these circumstances. But even if the officers had not seen that image,

they still had good reason to take Dickson’s phone. Given what they knew at this point in their

investigation, given that Dickson misled them about the phone’s whereabouts, and given that he

began manipulating the phone’s screen when they noticed it, the officers had a reasonable basis

for thinking that Dickson was attempting to destroy evidence. No Fourth Amendment violation

occurred.

       We affirm.




                                                 8